EXHIBIT 14 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormN-14 of American Century Mutual Funds,Inc. of our report dated December15, 2008, relating to the financial statements and financial highlights of American Century Mutual Funds,Inc., including Growth Fund, and of our report dated January14, 2009, relating to the financial statements and financial highlights of American Century World Mutual Funds,Inc., including Life Sciences Fund and Technology Fund, appearing in the respective Annual Reports on FormN-CSR of American Century Mutual Funds,Inc. for the year ended October31, 2008, and of American
